 

Exhibit 10.65

 

PRC AMENDMENT

 

TO THE SECOND AMENDMENT TO THE LICENSE AGREEMENT

 

This amendment to the Second Amendment to The License Agreement (herein referred
to as the “PRC Amendment”) is effective December 31, 2018 (“Effective Date”) by
and between Cytocom, Inc., a for profit corporation duly organized and existing
under the laws of the Commonwealth of Delaware, having an office at 3001 Aloma
Ave, Winter Park, FL 32792 (“CYTO”), and Immune Therapeutics, Inc., a Florida
Corporation, having an office at 2431 Aloma Ave #124 Winter Park, FL 32792
(“IMUN and or Company or Licensee”). CYTO and Licensee may each be referred to
individually as “Party” and collectively as “Parties”.

 

WITNESSETH

 

WHEREAS, the Parties entered into a certain amended License Agreement effective
May 1, 2018 (the “License Agreement”), that replaced in its entirety the
original license agreement between the parties dated September 30, 2014;

 

WHEREAS, effective December 31, 2018, the Parties entered into the Second
Amendment to the License Agreement (“Second Amendment”) to clarify, among other
things, that the “Territory” of the License Agreement includes “the Republic of
China”; and

 

WHEREAS, the Parties have decided to effect a minor amendment for the avoidance
of confusion by stating clearly that the parties intended to refer to the
People’s Republic of China in stating “the Republic of China” in the Second
Amendment and did not intend that such reference refer to The Republic of China,
also known as Taiwan;

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth herein and for good and valuable consideration, the adequacy
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

 

1. Replacement of Country Reference. In Section 1.1 of the Second Amendment the
parties hereby replace the country reference of “the Republic of China” with
“the People’s Republic of China” so that the “Territory” of the License
Agreement properly reflects the intent of the parties and avoids confusion.

 

2. Interpretation. Except for this clarifying amendment as to the above country
reference, all terms and conditions set forth in the License Agreement by action
of this PRC Amendment shall remain unchanged and in full force and effect.

 

3. Entire Agreement. This PRC Amendment, in conjunction with the License
Agreement and subsequent amendments, constitutes the entire agreement between
the Parties regarding the subject matter hereof and supersedes any prior
understandings, agreements or representations between the Parties, written or
oral, relating to the subject matter hereof.

 

4. Counterparts. This PRC Amendment may be executed in any number of duplicate
counterparts, each of which shall be deemed to be an original as against a Party
whose signature appears thereon, and each of which shall together constitute one
and the same instrument. Any duplicate counterpart signature page delivered by
electronic means or by facsimile transmission shall be deemed to have the same
force and effect as an originally executed signature page.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

Page 1 of 2

 

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound hereby, have each
caused a duly authorized representative to execute this Fourth Amendment on the
day and year set forth below.

 

LICENSEE:   LICENSOR: Immune Therapeutics, Inc.   Cytocom, Inc.         By: /s/
Kevin Phelps   By: /s/ Michael Handley Name:  Kevin Phelps   Name:  Michael
Handley Title: Chief Executive Officer   Title: President Date: May 12, 2020  
Date: May 12, 2020

 

Page 2 of 2

 

 